United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, HEADQUARTERS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1732
Issued: March 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2016 appellant, through counsel, filed a timely appeal of a June 14, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish that his lower leg and
feet conditions were causally related to factors of his federal employment.
FACTUAL HISTORY
On August 20, 2014 appellant, then a 54-year-old construction analyst, filed an
occupational disease claim (Form CA-2) alleging that on July 7, 2014 he first became aware of
his lower leg irritation, leg infection/cellulitis, and severe feet blistering and related these
conditions to factors of his federal employment on July 18, 2014. He attributed his conditions to
8 to 10 hours of inspection per day, 3 to 5 times per week. Appellant stopped work on July 28,
2014 and has not returned.
Appellant, in support of his claim, appellant submitted prescription notes, discharge
instructions, and the following medical evidence.
In a July 28, 2014 Miami Valley Hospital emergency room report and discharge notes,
Dr. William R. Marriott, an examining Board-certified emergency room physician, diagnosed
left leg ulcer due to skin breakdown. In the discharge instructions, appellant was informed that
he had cellulitis, which was a skin infection.
A July 28, 2014 Ohio Bureau of Workers’ Compensation Physician’s Report was
completed by Dr. W.H. Sneeder, a family practitioner, who opined that appellant was disabled
from performing his usual work. He diagnosed left leg and ankle sprains.
In a July 29, 2014 statement, appellant related that a treating physician had advised that
his left leg, knee, and ankle problems were employment related. He provided a summary of
treatment provided and the recommendation that he be seen by a vascular specialist.
The record contains an August 19, 2014 duty status report (Form CA-17) and
September 23, 2014 nurse’s notes signed by Therese Leftier, a certified nurse practitioner. The
Form CA-17 contained a diagnosis of left ankle and knee sprain and provided work restrictions.
The September 23, 2014 nurse’s notes provided examination findings and diagnosed a left knee
condition.
By letter dated October 8, 2014, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. It advised him regarding the medical and factual evidence
required for acceptance of his claim. OWCP afforded him 30 days to submit the requested
information. No further evidence was submitted within the allotted time.
By decision dated December 9. 2014, OWCP denied appellant’s claim. It found the
evidence of record insufficient to establish that the diagnosed medical conditions were caused or
aggravated by the identified employment factors.
On December 26, 2014 appellant requested an oral hearing before an OWCP hearing
representative.

2

By letter dated May 15, 2015, counsel requested the oral hearing be changed to a
telephonic hearing, which was held on September 16, 2015.
By letter dated October 19, 2015, the employing establishing disputed appellant’s
statement that he was required to work up to 10 hours per day. It noted that his time and
attendance record showed that he averaged 7.5 hours daily, did not work more than 80 hours
biweekly, but rather averaged 59.1 hours biweekly. The employing establishment attached
copies of appellant’s time and attendance reports for the period December 13, 2013 through
June 2014 as evidence of the hours he actually worked during this period.
By decision dated November 23, 2015, the hearing representative affirmed the denial of
appellant’s claim. She found the record devoid of any medical evidence establishing how the
diagnosed medical conditions were caused or aggravated by the identified employment factors.
Thus, the hearing representative determined that appellant had failed to meet his burden of proof
to establish his occupational disease claim.
In a letter dated March 15, 2016, counsel requested reconsideration and submitted
additional evidence.
On a prescription noted dated October 20, 2014, Dr. Edward Erb, a treating Boardcertified vascular surgeon, opined that appellant was only capable of performing sedentary/desk
work.
In an October 22, 2014 report, Dr. Kevin J. Paley, a treating Board-certified orthopedic
surgeon, provided work restrictions due to multiple orthopedic conditions. The conditions
included bilateral knee osteoarthritis, a 2010 left shoulder rotator cuff repair surgery, and right
elbow distal biceps rupture.
In a December 4, 2014 report, Dr. Kevin F. Sunshein, a treating podiatrist, diagnosed
chronic orthopedic and vascular leg and feet problems. He recommended that appellant be
assigned to a sedentary position and provided work restrictions.
In a prescription note dated October 19, 2015,3 Dr. Erb diagnosed severe venous stasis
wounds which he opined may have been aggravated by the prolonged standing required by his
employment.
In a letter dated March 15, 2016, appellant disagreed with the employing establishment’s
October 19, 2015 letter claiming he provided an inaccurate work history. He contended that the
time and attendance reports supplied by the employing established failed to accurately reflect the
time he worked due to conflict with management. Appellant stated that working 10 to 12 hours
per day during the week was not unusual and at times he worked a 14-hour day.
By decision dated June 24, 2016, OWCP denied modification. It found that appellant
failed to submit medical evidence containing an accurate description of his employment

3

The date is unclear on the note. OWCP determined the date of the note to be October 19, 2015

3

activities, as well as examination findings, medical history, and medical rationale detailing how
the diagnosed condition had been caused or aggravated by appellant’s employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
Appellant filed an occupational disease claim alleging that his lower leg irritation,
infection/cellulitis and severe feet blistering had been aggravated by his duties as a construction
4

Supra note 2.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

analyst. OWCP denied his claim finding that the medical evidence failed to establish a
diagnosed medical condition which had been caused or aggravated by his implicated
employment factors.
The Board finds that the medical evidence of record is insufficient to establish that the
claimed condition of cellulitis, leg and feet conditions were causally related to his duties as a
construction analyst. Thus, the Board finds that appellant has failed to meet his burden of proof.
The record is devoid of any medical evidence discussing how appellant’s employment as
a construction analyst caused or aggravated the diagnosed medical conditions. In support of his
claim, appellant submitted reports from Drs. Marriot, Paley, Sneeder, Sunshein and Erb. None
the medical reports from these physicians is sufficient to establish causal relationship for the
reasons set forth below.
On July 28, 2014 Dr. Marriott diagnosed a left leg ulcer, and cellulitis which he attributed
to a skin breakdown. No opinion was proffered as to the cause of the diagnosed condition.
Similarly, Dr. Sneeder, in a July 28, 2014 work capability report, offered no opinion as to the
cause of the conditions he diagnosed, left leg and ankle sprains. Drs. Sunshein and Paley also
offered no opinion as to causal relationship in their reports. Dr. Sunshein diagnosed chronic
orthopedic and vascular leg and feet problems while Dr. Paley diagnosed bilateral knee
osteoarthritis, right elbow distal biceps rupture, and 2010 left shoulder rotator cuff repair surgery.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.11 Thus,
the reports from Drs. Marriott, Paley, Sneeder, and Sunshein are insufficient to support
appellant’s burden of proof.
Dr. Erb is the only physician who addressed causal relationship. In an October 19, 2015
note, he diagnosed chronic vascular and orthopedic leg and feet problems, which he opined
might have been aggravated by appellant’s prolonged standing. The Board has long held that
medical opinions which are speculative and equivocal are of diminished probative value.12
Dr. Erb also did not provide an adequately detailed medical history or describe appellant’s
employment duties as a construction analyst. Medical reports without any medical rationale
explaining causal relationship are of diminished probative value and do not meet an employee’s
burden of proof.13 The opinion of a physician supporting causal relationship must rest on a
complete factual and medical background supported by affirmative evidence, address the specific
factual and medical evidence of record and provide medical rationale explaining the relationship
between the diagnosed condition and the established incident or factor of employment.14 For
these reasons, Dr. Erb’s opinion is insufficient to establish appellant’s claim.

11

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); Jaja K.
Asaramo, 55 ECAB 200 (2004).
12

Frank Luis Rembisz, 52 ECAB 147 (2000).

13

C.B., supra note 11; S.E., supra note 11; Richard A. Neidert, 57 ECAB 474 (2006)

14

Id.

5

Appellant also submitted a Form CA-17 and nurse’s notes by Ms. Leftier, a certified
nurse practitioner. Medical opinion, in general, can only be given by a qualified physician.15
Nurse practitioners are not physicians under FECA.16 As such, Ms. Leftier’s opinion is of no
probative value.
The record before the Board lacks any rationalized medical evidence with a diagnosed
medical condition causally related to the accepted employment incident. OWCP advised
appellant that he must provide a comprehensive medical report which described his symptoms,
test results, diagnosis, treatment, and include a physician’s opinion on the cause of his condition.
Appellant failed to submit medical documentation in response to OWCP’s request. The Board
has held that the fact that a condition manifests itself during a period of employment does not
raise an inference of causal relationship.17 An award of compensation may not be based on
surmise, conjecture or speculation. Neither the fact that appellant’s condition became apparent
during a period of employment nor the belief that his condition was caused, precipitated, or
aggravated by his work as a construction analyst is sufficient to establish causal relationship.18
To establish a firm medical diagnosis and causal relationship, appellant must submit a
physician’s report that addresses how his employment duties of a construction analyst caused or
aggravated his lower leg irritation, leg infection, and severe feet blistering.19 As there is no
probative, rationalized medical evidence explaining how the diagnosed conditions were causally
related to his employment, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that lower
leg irritation, infection/cellulitis, and severe feet blistering were causally related to factors of his
federal employment as a construction analyst.

15

E.K., Docket No. 09-1827 (issued April 20, 2010); Allen C. Hundley, 53 ECAB 551 (2002).

16

Section 8101(2) of FECA provides that “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See B.B., Docket No. 09-1858 (issued April 16, 2010); Roy L. Humphrey, 57 ECAB 238 (2005).
17

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
18

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., id.; Robert Broome, 55 ECAB 339 (2004); Anna C.
Leanza, 48 ECAB 115 (1996).
19

Michael S. Mina, supra note 9; Michael E. Smith, 50 ECAB 313 (1999).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 14, 2016 is affirmed.
Issued: March 16, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

